Citation Nr: 1723257	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-19 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel











INTRODUCTION

The Veteran served on active duty with the Air Force from July 1969 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A February 2010 rating decision assigned a higher rating for the Veteran's service-connected lumbar spine disability (20 percent), effective September 14, 2009.  A January 2015 rating decision denied the claim of entitlement to TDIU benefits.  Jurisdiction over the case was subsequently transferred to the RO in New York, New York.  

The Board notes that in July 2014, the RO granted service connection for lumbar radiculopathy of the left lower extremity, with a rating of 20 percent, effective November 1, 2011.  In an August 2015 decision, the Board granted an effective date for lumbar radiculopathy of the left lower extremity prior to November 1, 2011.  The Board evaluated this disability as a component of the service-connected lumbar spine disability.  

The Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development, and referred the issue of TDIU to the Director of Compensation and Pension for consideration of extraschedular TDIU under 
38 C.F.R. § 4.16(b), which the Director of Compensation and Pension denied.  The case has since returned to the Board for the purpose of appellate disposition.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

Unfortunately the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.  

The Veteran contends that he is unemployable due to his service-connected back disabilities.  See August 2010 Notice of Disagreement.  The Veteran has stated that he was unable to work from September 2009 to April 2010 and finally retired in May 2010, at which point he began to receive disability benefits from the Social Security Administration (SSA).  Such assertions are consistent with the medical evidence.  See private progress reports from September 2009 to April 2010 (finding the Veteran not fit for duty); September 2010 private medical opinion (stating that the Veteran is permanently disabled and unable to return to work).  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran is service-connected for degenerative joint/disc disease of the lumbosacral spine (lumbar spine disability), rated as 20 percent disabling.  The Veteran is also service-connected for lumbar radiculopathy of the left lower extremity, rated at 20 percent disabling.  Where, as here, the Veteran's service-connected disabilities do not currently meet the numeric evaluation requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Therefore, consideration of whether the Veteran is employable is still warranted.

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As previously indicated, the Veteran is currently assigned a 20 percent rating for his lumbar spine disability, and 20 percent for his lumbar radiculopathy of the left lower extremity.  He has various other non-service connected disabilities.  The Veteran has contended that he is unable to work due to his service-connected disabilities related to his back.  The Veteran completed a high school education.  His post-service employment has solely involved working for Con Edison, an electric utility company, for 37 years.  During the last 17 years of his employment with Con Edison, the Veteran was a customer service representative.  The Veteran began receiving (SSA) disability benefits in September 2009, due to his service-connected back disabilities.  

In a VA examination of the spine dated in October 2008, the examiner noted that the Veteran is independent in activities of daily living, except when he gets acute episodes of back pain, which requires assistance with lower extremity dressing.  At the time of the examination, the Veteran had been working for Con Edison for 35 years.  For the first 18 years, the Veteran was reading meters, which involved a lot of walking, but no physical work.  For the past 17 years, he has been working as a customer service representative.  As far as recreational activities, the Veteran reported that the only thing that he can participate in is gentle swimming and stationary biking.  He reported that he was unable to participate in any sports with his children or his grandchildren.  In addition, the Veteran reported that he would experience an exacerbation of his low back pain after driving for a period longer than an hour.  

In a VA examination of the spine dated in October 2009, the examiner noted that the Veteran had two incapacitating episodes that required him to stay in bed up to two weeks.  The examiner also noted that the Veteran can walk three to four blocks at a time, and that the Veteran's occupation as a customer service representative aggravates pain as his job requires him to sit for long periods of time.  

In September 2010, a private physician with the initials of J.Z. provided a note indicating that he was the Veteran's primary physician, and that the Veteran was currently under treatment for chronic back pain.  Dr. J.Z. also noted that due to the Veteran's back disability, it was of his medical opinion that the Veteran is permanently disabled, making it impossible for him to return to work.  
In addition to the medical evidence, the record also includes emails dated September 2009 to April 2010 from the medical department of Con Edison, the Veteran's last employer, all of which state that the Veteran is not fit for duty.  

In a VA examination of the spine dated in November 2011, the examiner noted that the Veteran went on disability in 2010 after working as a customer service representative for 37 years.  The Veteran indicated that his back pain became so bad that he was unable to tolerate sitting for more than 30 minutes.  

In a VA examination of the spine dated December 2014, the Veteran reported that he stopped working in 2010 after his back got worse in 2009.  No other notable remarks were made with regard to the functional impact of the Veteran's back disabilities.  

As previously indicated, the Board remanded this matter in August 2015 for additional development, finding that a medical opinion as to the Veteran's employability was warranted.  The examiner was specifically requested to describe how the functional impairment caused by the Veteran's service-connected disabilities impacted the Veteran's ability to work.  

In response to the Board's remand directive, in December 2015, an addendum opinion to the December 2014 VA examination was provided.  In the addendum opinion, the examiner noted that the Veteran was able to stand for 30 minutes, walk for two blocks, and sit for 30 minutes.  The examiner further noted that the Veteran had difficulty kneeling, crawling, climbing, bending, and lifting.  It was also noted that the Veteran worked as a customer service representative for 37 years at Con Ed.  The Veteran had difficulty working for eight hours at the computer, as he would get drowsy and he had to sit for so long.  The examiner noted that the Veteran had to resign in 2010, as he could no longer do this job.  The addendum medical opinion does not provide an opinion as to whether the Veteran's functional impairments impact his ability to work and to what extent.  Furthermore, the examiner did not provide an opinion as to whether the Veteran is able to work at all.  

In February 2016, subsequent to and in consideration of the December 2015 VA medical addendum, the Director of Compensation and Pension denied TDIU on an extraschedular basis in stating that the Veteran did not meet the schedular basis criteria for TDIU and the evidence did not show that the Veteran was unemployable solely due to service-connected disabilities.  

The record, however, contains insufficient information to make a decision on the appeal.  Neither the opinion from Dr. J.Z. nor the December 2015 VA addendum opinion provides a full discussion of the impact of the Veteran's disabilities in an occupational setting.  Thus, from the evidence of record, it is unclear what types of sedentary positions would be suitable given the Veteran's physical limitations, and whether the Veteran is capable of more than marginal employment due to his service-connected disabilities.  

For the foregoing reasons, the Board believes that the Veteran should be afforded another VA examination to determine the nature and severity of his service-connected lumbar spine disability and lumbar radiculopathy of the left lower extremity, with full discussion on the impact of the disabilities in an occupational setting.  




	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  

2.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the current severity of his lumbar spine disability and lumbar radiculopathy of the left lower extremity.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:  

(a) Describe the frequency and duration of any incapacitating episodes due to the service-connected disabilities, if applicable.

(b) Address the impact of the Veteran's lumbar spine disability and lumbar radiculopathy of the left lower extremity in an occupational setting.  Specifically, the examiner should indicate whether the disabilities limit sedentary employment.  If so, the examiner should describe how the disabilities would impact the Veteran in a sedentary occupational setting.

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

3.  Thereafter, the Veteran's claim should be re-submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU.  

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




